VANDE WALLE, Chief Justice,
dissenting.
[¶ 71] I respectfully dissent. Section 52-06-04(2), N.D.C.C., is, I believe, ambiguous. The legislative history of the amendments to the statute is no less ambiguous as illustrated by the majority opinion and Justice Sandstrom’s dissenting opinion. It is particularly in this circumstance that I defer to the interpretation of the statute by the agency charged with its execution, in this instance, Job Service North Dakota. See, e.g., Frank v. Traynor, 1999 ND 183, 600 N.W.2d 516 (holding that construction of a statute by an administrative agency charged with its execution is entitled to weight and the Supreme Court will defer to a reasonable interpretation of that agency unless it contradicts clear and unambiguous statutory language). This is a matter for the Legislature to resolve. I would affirm the judgment of the district court affirming the decision of Job Service North Dakota denying the Claimants unemployment benefits.
[¶ 72] Gerald W. VandeWalle, C.J.